Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 1/13/2020 and 03/03/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because documents JP 0528846 JP 07208846, JP 60123043, JP 62123004 and JP 4910134 are not relevant to the claimed invention.   Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
Applicants are requested to amend the specification to update the status of the parent applications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 16, line 4, “the one or more colorants” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-18, 25-32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2000264672.
	Applicants are claiming a method of making a glass including colorants.
	The JP document teaches a method of making a glass by melting [0024] including 1.1-1.8 wt% Fe2O3, .023-.03 CoO, .03-.09 Cr2O3, .012-.06 NiO, .2-.9 TiO2, and .1-.4 sulfur [0004].
	With respect to claims 17, 25, 26 between 1-1.67 wt% Fe2O3 are exemplified, see tables.
	With respect to claims 18, 25, 27 CoO, Cr2O3, NiO are exemplified, see tables.
2 and sulfur are exemplified, see tables.
	With respect to claims 31 and 32 a plate and block are formed. Claim 32 fails to include any structure distinguishing. The claims are anticipated.
Claim(s) 16, 19, 30-32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2000103639.
	The JP document teaches a method of forming a glass including mixing and melting [0028].
	With respect to claim 19, example 17 includes .1 wt% V2O5 and .22 wt% sulfur. Example 22 includes .11 wt% V2O5 and .18 wt% sulfur.
	With respect to claim 30 both V2O5 and TiO2 are taught in combination with sulfur.
With respect to claims 31 and 32 a plate is formed [0028]. Claim 32 fails to include any structure distinguishing. The claims are anticipated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2002338298, JP 2000103640, JP 2002348143 and EP 976691 are cited for teach glass composition including colorants not unlike that claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
03/09/2021